Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 15, 16, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticapted by Shera (US Patent 2,120,155).
Regarding Claim 1, Shera shows A shower curtain containment apparatus for a water containment vessel (10), the shower curtain containment apparatus comprising: a shower curtain (20); wherein the shower curtain comprises: a connector unit (see annotated figure below); and a bottom unit (24); wherein the connector unit and the bottom unit are integrated into the shower curtain (through a seam 23); wherein weight of the bottom unit is greater than the connector unit (column 2 lines 20-25); wherein the 

    PNG
    media_image1.png
    277
    806
    media_image1.png
    Greyscale

Regarding Claim 2, Shera shows the shower curtain containment apparatus of claim 1, wherein the connector unit and the bottom unit are integrated by way of stitching (page 2 lines 3-5). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding Claim 3, Shera shows the shower curtain containment apparatus of claim 1, wherein the connector unit and the bottom unit are integrated with the shower 
Regarding Claim 15, Shera shows a shower curtain containment apparatus for a water containment vessel (10), the shower curtain containment apparatus comprising: a shower curtain (20); and an elongated apparatus (22); wherein an upper portion of the elongated apparatus is attached to the shower curtain at a point (23) located above a rim of the water containment vessel (Fig.3); wherein the elongated apparatus extends beyond the rim substantially perpendicular to an exterior edge (or top edge) of the water containment vessel (Fig.3); wherein at least a part of a lower portion of the elongated apparatus extending beyond the rim encloses a weighted object (24, Fig.3); wherein a downward force created by weight of the weighted object pulls the shower curtain outwards at the point of attachment of the upper portion (column 2 lines 34-44); wherein a resistive force created as a result of a contact established between the lower portion of the elongated apparatus and the exterior edge of the water containment vessel resists upward movement of the elongated apparatus (column 2 lines 34-44); and wherein simultaneous action of the downward force and the resistive force guide the shower curtain away from a shower area (column 2 lines 34-44).  
Regarding Claim 16, Shera shows the shower curtain containment apparatus of claim 15, wherein the weighted object is a bar (Fig.3).  
Regarding Claim 18, Shera shows the shower curtain containment apparatus of claim 15, wherein the 2 elongated apparatus is permanently attached to the shower curtain (page 2 lines 3-5). 
Regarding Claim 19, Shera shows the shower curtain containment apparatus of claim 1, wherein the connector unit and the bottom unit are integrated with the shower curtain through stitching (page 2 lines 3-5). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 7, 9, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shera (US Patent 2,120,155) in view of Wolfe (US Patent 5,421,393). 
Regarding Claim 7, Shera shows a shower curtain containment apparatus for a water containment vessel, the shower curtain containment comprising: a shower curtain (20); and an elongated apparatus (22,23); wherein an upper portion (near 25) of the elongated apparatus is attached to the shower curtain at a point (25) located above a rim (10) of the water containment vessel; wherein the elongated apparatus extends beyond the rim substantially perpendicular to an exterior edge (top edge) of the water containment vessel; wherein a downward force created by the weight attached to the elongated apparatus pulls the shower curtain outwards at the point of attachment of the upper portion (column 1 lines 37-44); wherein a resistive force created as a result of a contact established between a lower portion of the elongated apparatus and the exterior edge of the water containment vessel resists upward movement of the elongated apparatus; and wherein simultaneous action of the downward force and the resistive force guide the shower curtain away from a shower area (column 2 lines 37-44).  
Shera fails to show an enclosed weight. Wolfe teaches a lower portion (near 11) of the elongated apparatus enclose a weight (5). Wherein a downward force created by the weight enclosed within the elongated apparatus pulls the shower curtain outwards at the point of attachment of the upper portion (column 2 lines 35-40). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an enclosed weight in order to ensure the weight is protected from water. 
Regarding Claim 9, Shera shows the shower curtain containment apparatus of claim 7, wherein the elongated apparatus is permanently attached to the shower curtain (page 2 column 1 lines 3-5).  
Regarding Claim 13, Shera shows the shower curtain containment apparatus of claim 7, wherein the elongated apparatus comprises a weighted object (24).  
Regarding Claim 14, Shera shows the shower curtain containment apparatus of claim 13, wherein the weighted object is a rod or a bar (Fig.3).  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shera (US Patent 2,120,155) in view of Beyda (US Patent Publication 20120227179). Shera shows the shower curtain containment apparatus of claim 15, but fails to show a plastic strip. Beyda teaches an elongated apparatus is a plastic strip (paragraph 36).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plastic strip in order to ensure the weight was water resistant. 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/27/20200 have been fully considered but they are not persuasive. The arguments in regards to the new limitations have ben address in the action above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/           Primary Examiner, Art Unit 3754